Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 04/26/2022 ("04-26-22 OA"), the Applicant substantively amended independent claims 1 and 16, canceled claims 4-8, 13 and 19 and the title on 07/07/2022.

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 04-26-22 OA.
Applicant's amendments to the independent claims 1 and 16 have overcome the prior-art rejections based on Sung set forth starting on page 3 under line item number 2 of the 04-26-22 OA.
Applicant's amendments to the independent claims 1 and 16 have overcome the prior-art rejections based on Ahn set forth starting on page 6 under line item numbers 3 and 4 of the 04-26-22 OA.
Applicant's amendments to the independent claims 1 and 16 have overcome the prior-art rejections based on Namkung set forth starting on page 13 under line item numbers 5 and 6 of the 04-26-22 OA.
Applicant's amendments to the independent claims 1 and 16 have overcome the prior-art rejections based on Lee set forth starting on page 17 under line item number 7 of the 04-26-22 OA.
Applicant's amendments to the independent claims 1 and 16 have overcome the prior-art rejections based on Choi set forth starting on page 20 under line item number 8 of the 04-26-22 OA.

Allowable Subject Matter
Claims 1-3, 9-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
wherein the first barrier layer is provided with a groove; and
wherein thicknesses of both the first flexible layer and the second flexible layer are less than 8 micrometers, and wherein the second flexible layer is thinner than the first flexible layer, and wherein the second flexible layer is filled into the groove.
Claims 2, 3, 9-12, 14 and 15 are allowed, because they depend from the allowed independent claim 1.

Independent claim 16 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, 
wherein the first barrier layer is provided with a groove; and
wherein thicknesses of both the first flexible layer and the second flexible layer are less than 8 micrometers, and wherein the second flexible layer is thinner than the first flexible layer, and wherein the second flexible layer is filled into the groove.
Claims 17, 18 and 20 are allowed, because they depend from the allowed independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        15 July 2022